DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment of 12 May 2020 has been entered in full.  Claims 1-20 are under examination.

Claim Objections
Claims 17, 18, and  20 are objected to because of the following informalities:  
Claim 17 appears to misspell the word “increased” as “increase.”
Claim 18 appears to be missing the word “in” between “results” and “improved.”
Claim 20 recites the acronym “AM” which is not defined in claim 20 itself or in the claims from which claim 20 depends.  Amending claim 1, 10, 18, 19, or 20 to recite “alveolar macrophage (AM)” would be remedial.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 depends from claim 18, which in turn depends from claim 10.  Claims 10 and 18 recite a single method step, i.e., administration of GM-CSF or a functional homologue thereof to a subject.  Claim 19 recites “wherein improved lung surfactant homeostasis is measured by determining the levels of one or more of surfactant protein-D and surfactant protein-A.”  It is not clear if claim 19 requires a second active method step (i.e., measuring) or if the “wherein” phrase of claim 19 merely further defines the result of the single active step of administering a GM-CSF product.  The metes and bounds of the claim cannot be determined.
Claim 20 is included in this rejection insofar as it depends from claim 19 and does not clarify the issue.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-10, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guilliams et al. (2013, J. Exp. Med. 210(10):1977-1992).
Guilliams et al. teach a method of administering an effective amount of GM-CSF to a GM-CSF deficient neonatal mouse via pulmonary airway administration, wherein the mouse had impaired alveolar macrophage development, and wherein said method resulted in restored alveolar macrophage development.  See abstract, Figures 6-7, and p. 1986.  The GM-CSF was administered at birth and at least one time shortly thereafter.  Ibid.  
While Guilliams et al. do not expressly state that the treated subjects had a decreased susceptibility to a respiratory tract infection, they do acknowledge that alveolar macrophages have important functions in lung development, surfactant homeostasis, pathogen clearance, and immune homeostasis (p. 1977), thus implying that administration would have a decreased susceptibility to a respiratory tract infection.  Furthermore, a limitation recited in a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Finally, Guilliams et al. teach administration of the same agent to the same patient population, and thus the results would have been the same.  Chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)).  It is noted that the court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.  
Similarly, Guilliams et al. do not expressly teach that administration of the GM-CSF results in improved lung surfactant homeostasis, or measurement of surfactant proteins A and D.  However, Guilliams et al. do expressly acknowledge that alveolar macrophages have important functions in lung surfactant homeostasis.  Also, Guilliams et al. teach administration of the same agent to the same patient population, and thus the method would have been expected to have the same effects, which has been acknowledged by the courts as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guilliams et al. (2013, J. Exp. Med. 210(10):1977-1992) in view of Prince et al. (2014, PLOS ONE 9(8):1-12).
As discussed above, Guilliams et al. teach a method of administering an effective amount of GM-CSF to a GM-CSF deficient neonatal mouse via pulmonary airway administration, wherein the mouse had impaired alveolar macrophage development, and wherein said method resulted in restored alveolar macrophage development.  See abstract, Figures 6-7, and p. 1986.  The GM-CSF was administered at birth and at least one time shortly thereafter.  Ibid.  
While Guilliams et al. teach treatment of a neonate subject, they do not teach treatment of a preterm neonate.  However, Prince et al. teach that preterm neonates have immature alveolar macrophages that contributed to adverse lung health.  See 
abstract and discussion.    
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of administering an effective amount of GM-CSF to a neonatal subject to restore alveolar macrophage development as taught by Guilliams et al. by administering the GM-CSF to a preterm neonatal subject in view of the teachings of Prince et al. that preterm neonates have immature alveolar macrophages that can contribute to adverse lung health conditions.  There would have been a reasonable expectation of success given the successful maturation of alveolar macrophages by GM-CSF in neonates as demonstrated by Guilliams et al.  The motivation to do so would have been found in the teachings of Prince et al. regarding the adverse effects of immature alveolar macrophages on preterm neonatal health.

Claim(s) 1, 5, 6, 10, 14, and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Guilliams et al. (2013, J. Exp. Med. 210(10):1977-1992) in view of Heslet (US 2015/0174204 A1; published 25 June 2015).
 As discussed above, Guilliams et al. teach a method of administering an effective amount of GM-CSF to a GM-CSF deficient neonatal mouse via pulmonary airway administration, wherein the mouse had impaired alveolar macrophage development, and wherein said method resulted in restored alveolar macrophage development.  See abstract, Figures 6-7, and p. 1986.  The GM-CSF was administered at birth and at least one time shortly thereafter.  Ibid.  
While Guilliams et al. teach general intranasal administration of GM-CSF, they do not teach specific intratracheal, intrabronchial, or intraalveolar administration, nor do they specifically teach nebulized solutions, nebulized aerosols, or inhaled powder forms.  However, Heslet teaches that pulmonary administration of GM-CSF via intratracheal, intrabronchial, or intraalveolar administration, as well as formulations of GM-CSF including nebulized solutions, nebulized aerosols, or inhaled powder forms are therapeutically effective for treating other lung conditions.  See [0103].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of administering an effective amount of GM-CSF to a neonatal subject to restore alveolar macrophage development as taught by Guilliams et al. by administering the GM-CSF via intratracheal, intrabronchial, or intraalveolar administration, as well as in formulations including nebulized solutions, nebulized aerosols, or inhaled powder forms as taught by Heslet with a reasonable expectation of success.  The motivation to do so would have been found in the teachings of Heslet that such administration routes and forms were therapeutically effective for treating lung diseases.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
01 June 2022